BUDGE, J.,
Concurring. — I concur, in the conclusion reached that the judgment should be affirmed. The evidence in this case is clear that Irvine, for a valuable consideration, returned to Murphy the power of attorney to select and the power of attorney to sell, intending to, and he did thereby, renounce the rights which he had under these instruments.' He is, therefore, in no position to object to any subsequent alteration in the power of attorney to sell, and regardless of the fraud attempted to be perpetrated upon him by F. E. Davis, as a result of which he executed and delivered to H. B. Davis, a quitclaim deed covering the property in the name of Patten, the deed was a mere nullity for want of authority in Irvine at that time. Nor is the appellant here a bona fide purchaser, inasmuch as the deed from Patten by Culver, as his attorney in fact, to the Sandpoint Lumber & Pole Company, dated December 22, 1913, was filed for record on December 29, 1913, while the deed from the Davises to appellant was not executed and delivered until August 30, 1915. In the words of the learned trial judge who heard this ease, there is not a glimmer of equity in appellant’s contention.